Case 5:20-cv-01828-AGR Document 19 Filed 08/19/21 Page 1 of 1 Page ID #:409



                                                                             JS-6
  1   Sima G. Aghai, SBN 156354
  2
      LAW OFFICES OF SIMA G. AGHAI
      7827 Westminster Boulevard
  3   Westminster, CA 92683
      (714) 901-1222
  4   (714) 901-1220 (F)
      simaaghai@msn.com
  5
      Attorney for Plaintiff DENNIS GENE BULLARD
  6
                            UNITED STATES DISTRICT COURT
  7
  8                       CENTRAL DISTRICT OF CALIFORNIA

  9
      DENNIS GENE BULLARD,              ) CASE NO. 5:20-CV-01828-AGR
 10                                      )
                              Plaintiff  )
 11                                      )
 12                                  v.  ) [PROPOSED] ORDER DISMISSING
                                         ) ACTION WITH PREJUDICE
 13   KILOLO KIJAKAZI, Acting            )
 14   Commissioner of Social Security,   )
                                         )
 15                           Defendant )
 16
 17   Based upon the stipulation of the parties, this action is dismissed with prejudice,
 18
      each side to bear their own costs and attorneys’ fees.
 19
 20
      DATED: $XJXVW  
 21                                           HON. ALICIA G. ROSENBERG
 22
                                              UNITED STATES MAGISTRATE JUDGE

 23
 24
 25
 26
 27
 28

                            [Proposed] Order re Stipulation for Dismissal
